Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        04-MAR-2021
                                                        07:58 AM
                                                        Dkt. 6 ODDP


                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    IN RE GYM BIRTHDAYSUIT III,
               formerly known as James Paul Calzetta
                aka James Paul Calzeta, Petitioner.


                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of petitioner Gym Birthdaysuit III’s

request that this court remove his name from the vexatious

litigant list, which was filed as a petition for writ of mandamus

on March 2, 2021, the documents attached thereto and submitted in

support thereof, and the record, it appears that petitioner fails

to demonstrate that he has a clear and indisputable right to be

removed from the vexatious litigant list or that he is being

denied the opportunity to seek court approval for any new court

filings.   Based on the information presented in the petition, the

extraordinary remedy of a writ of mandamus is not warranted.        See

HRS 634J-7; Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,

338 (1999) (a writ of mandamus is an extraordinary remedy that
will not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action); Honolulu Advertiser, Inc. v. Takao, 59 Haw. 237, 241,

580 P.2d 58, 62 (1978) (a writ of mandamus is not intended to

supersede the legal discretionary authority of the trial courts,

cure a mere legal error, or serve as a legal remedy in lieu of

normal appellate procedure).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          DATED: Honolulu, Hawai#i, March 4, 2021.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Todd W. Eddins




                                 2